Hxman, C. J.
Defendants are appellants from a final judgment rendered against them in this suit.
No issue was joined between the parties, by appearance or answer of defendants, or by judgment by default taken against them.
From the evidence, it appears that defendants are indebted to plaintiff; but, as the cause is not at issue, no judgment can be given.
Before a cause is at issue, either expressly or tacitly, a final judgment cannot be validly rendered. See 7 N. S. 287.
It is therefore decreed that the judgment of the District Court be avoided and reversed, that plaintiff pay the costs of appeal, and that the case be remanded to said Court for further proceedings.
HowEnn, J., recused.